Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 28, 2011                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143724                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  In re Estate of CONNIE MAE VICKERSON,                                                                   Brian K. Zahra,
  Deceased                                                                                                           Justices
  _________________________________________
  CHARLES VICKERSON, BETTIE
  VICKERSON, SHEILA RENTIE, and
  MEDDIE JOHNSON,
           Petitioners-Appellees,
  v                                                            SC: 143724
                                                               COA: 294178
                                                               Wayne Probate Ct: 2005-694545-DA
  CONNIE V. COUNCIL,
            Respondent-Appellee,
  and
  DEBRA LINEAR,
           Respondent-Appellant.

  _______________________________________/

        On order of the Court, the application for leave to appeal the August 9, 2011
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 28, 2011                   _________________________________________
           t1219                                                              Clerk